Citation Nr: 0515438	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hearing loss.

3.  Entitlement to service connection for headaches as 
secondary to the service-connected disability of bilateral 
hearing loss.

4.  Entitlement to service connection for neck pain as 
secondary to the service-connected disability of bilateral 
hearing loss.

5.  Entitlement to service connection for stress and 
emotional problems as secondary to the service-connected 
disability of bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1957 to December 
1960.  

This appeal arises from a December 2002 rating decision by 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for bilateral hearing loss and tinnitus and 
assigned a 10 percent disability rating for each, effective 
in June 2002.  In addition, this appeal arises from a 
December 2002 rating decision denying service connection for 
headaches, neck pain, and stress and emotional problems 
secondary to the service-connected disability of bilateral 
hearing loss.

The veteran's claim for an initial evaluation in excess of 10 
percent for bilateral tinnitus is being stayed.  The United 
States Court of Appeals for Veterans Claims (CAVC) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a Board decision which 
concluded that no more than a single 10-percent rating could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
CAVC's decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 


ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Because the 
veteran's claim concerning tinnitus (filed in June 2002) 
inherently involves consideration of rating criteria, the 
Board believes it is subject to the stay.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of tinnitus cases that have been stayed (such as 
this one) will be resumed.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss was at level III 
hearing in the right ear and level XI in the left ear from 
June 21, 2002 to November 19, 2002.

2.  After November 20, 2002, the veteran's bilateral hearing 
loss did not exceed level II in the right ear and level XI in 
the left ear.

3.  The veteran does not have headaches related to his 
service-connected hearing loss disability.

4.  The veteran does not have neck pain related to his 
service-connected hearing loss disability.

5.  The veteran does not have a psychiatric disability 
resulting in stress and emotional problems related to his 
service-connected hearing loss disability.




CONCLUSIONS OF LAW

1.  For the period from June 21, 2002 to November 19, 2002, 
bilateral hearing loss was 20 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 6100 
(2004).

2.  From November 20, 2002 through the present, the criteria 
for a rating in excess of 10 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 6100 (2004).

3.  The veteran's headaches are not proximately due to or the 
result of the service-connected disability of hearing loss. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2004).

4.  The veteran's neck disability with pain is not 
proximately due to or the result of the service-connected 
disability of hearing loss. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

5.  The veteran does not have a psychiatric disorder 
proximately due to or the result of the service-connected 
disability of hearing loss. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Bilateral Hearing Loss

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his bilateral hearing loss, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged." Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  This average is to determine the Roman numeral 
designation for hearing impairment from Table VI or VII. 38 
C.F.R. § 4.85(a)(d).  The U.S. Court of Appeals for Veterans 
Claims (Court) has noted that the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman 


numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold 
average (vertical columns). The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect. 38 
C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing. The percentage evaluation is located at 
the point where the row and column intersect.   38 C.F.R. § 
4.85(e).

The criteria also stipulates that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R.  
§ 4.86(b)(2004).

The relevant evidence for consideration includes VA 
audiological examination reports dated in May 2002, November 
2002, and June 2003 as well as a VA treatment report showing 
that the veteran was fitted with a hearing aid in February 
2004.  

Specifically, the May 30, 2002 VA examination showed the 
following pure tone threshold loss, in decibels:



HERTZ

1000
2000
3000
4000
RIGHT
40
40
70
80
LEFT
105+
105+
105+
105+

The examiner reported the veteran's average decibel loss as 
105+ for the left ear and 58 for the right ear.  Speech 
discrimination could not be discerned in the left ear and it 
was 88 percent in the right ear.  Accordingly, correlating 
these findings with the appropriate rating criteria, the 
hearing loss in the veteran's right ear is assigned a numeric 
designation of III under Table VI.  The veteran's left ear 
hearing loss has a numeric designation of XI under Table VI 
or Table VIA.  Thus, the veteran's combined hearing loss 
warranted a 20 percent disability rating for the period from 
June 21, 2002 (the date of the veteran's claim) to November 
19, 2002.

The November 20, 2002 VA examination showed the following 
pure tone threshold loss, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
35
40
70
75
LEFT
105+
105+
105+
105+

The veteran's average decibel loss was 105+ for the left ear 
and 55 for the right ear.  Speech discrimination was 0 
percent in the left ear and 92 percent in the right ear.

The June 3, 2003 VA examination showed the following pure 
tone threshold loss, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
35
40
70
70
LEFT





The veteran's hearing loss was not tested for the left ear 
because profound loss had already been documented.  Average 
pure tone threshold loss was 54 for the right ear.  Speech 
discrimination was not tested in the left ear and it was 92 
percent in the right ear.

Therefore, the veteran's VA examinations of November 20, 2002 
and June 3, 2003 indicate right ear hearing loss with no more 
than a numeric designation of I, which, when combined with a 
numeric designation of XI for the left ear for both 
examinations, warrants no more that a 10 percent disability 
rating under Diagnostic Code 6100.    Therefore, the 
veteran's hearing loss has not warranted a disability rating 
in excess of 10 percent for the period from November 20, 2002 
through the present.  

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  The 
veteran has stated that he is permanently excused from jury 
duty due to his hearing loss.  In addition, during his March 
2004 hearing, the veteran testified he has lost employment 
opportunities due to his disability.  However, he also 
explained that he was able to perform his job as a real 
estate agent because he spoke with clients in quiet places.  
The veteran has not provided evidence that his disability has 
caused interference with employment above and beyond that 
contemplated by the current rating, which, it is emphasized, 
contemplates some industrial impairment.

II.  Entitlement to Service Connection

The veteran argues that service connection is warranted for 
headaches, neck pain, and stress and emotional problems as 
secondary to his service-connected hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The Board notes that it is neither claimed nor shown that 
headaches, neck pain, or stress and emotional problems were 
present during, or until many years following, active 
service, or that they are due to any in-service disease or 
injury other than those noted above.   Therefore, the Board's 
analysis will address the claims on a secondary service-
connection basis only.

A. Headaches

The veteran asserts that due to his hearing loss, the 
physical and mental stress of concentrating to hear what 
others say causes headaches.  Although the veteran testified 
that his headaches began in his twenties, the medical records 
show no evidence of headaches until October 2003, 
approximately forty-three years following active service.  At 
that time, a VA examiner diagnosed the veteran with chronic 
headaches of the tension type.  

However, there is no competent medical evidence indicating 
that the veteran's chronic headaches are either caused or 
aggravated by his service-connected hearing loss.  38 C.F.R. 
§ 3.310(a)(2004).  In addition, when the veteran was asked 
whether any doctor "agreed with [him] that [his] attempt to 
listen intensely and concentrate . . . has caused the  . . . 
headaches to develop" he replied "they didn't completely 
say it but they eluded to it could possibly happen."  The 
Board has been unable to locate any such opinion in the 
medical evidence on file.

The Board has also considered the veteran's written 
statements submitted in support of his argument.  His 
statements are not competent evidence of a nexus between the 
claimed condition and a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of symptomatology when such symptomatology is within the 
purview of or may be readily recognized by laypersons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  Therefore, the veteran's claim for service 
connection for headaches secondary to service-connected 
hearing loss must be denied.  38 U.S.C.A. § 5107(b).  



B.  Neck Pain

The veteran also argues that he has neck pain from cocking 
his head to one side in order to compensate for his hearing 
loss.  The first evidence of a problem with the veteran's 
spine was a May 2000 VA treatment note indicating that the 
veteran has a history of low back pain secondary to a 
February 1999 fall.  In addition, a February 2001 VA 
treatment report diagnosed the veteran with degenerative 
joint disease.  At the time, the veteran reported that he had 
been exercising for the past year since he had an accident 
and hurt his back.  

In October 2003, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's claims file and current X-
rays.  Upon physical examination, the examiner found very 
minimal generalized hypertonus throughout the upper back and 
neck area.  He diagnosed the veteran with spondylitic changes 
of the cervical spine not related to hearing loss.

There is no competent medical evidence relating the veteran 
current cervical spine problem to his hearing loss.  Although 
the Board has considered the veteran's testimony, as noted 
above, he is not competent to provide an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for neck pain secondary to service-connected 
hearing loss and the claim must be denied.  38 U.S.C.A. § 
5107(b).  

C.  Stress and Emotional Problems

The veteran has also testified that his hearing loss causes 
him to avoid social situations and become stressed.  However, 
he stated that he is not depressed and is, in fact, a happy 
person.

The veteran was screened for depression in May 2000 and 
received a negative score of zero (with a score of 4 
indicating depression.)  In October 2003, the veteran 
underwent a VA psychiatric examination.  The examiner did not 
diagnose the veteran with any psychological disorder.  

Thus, there is no competent evidence of a current 
psychological disability.  Moreover, the veteran's own 
testimony reveals that he is "happy" and "normal" and does 
not actually complain of a psychological disability.  Even if 
the veteran had a psychological disability in the past, he is 
not entitled to service connection and compensation for a 
past injury if there is no current symptomatology.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  Simply put, there is no 
competent evidence of current disability; thus, the veteran's 
claim must be denied.

III. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim. Id. This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in September 2003 that informed him of the type of 
information and evidence necessary to establish his claim for 
service connection for headaches, neck pain, and stress and 
emotional problems secondary to his service-connected hearing 
loss disability.  In addition, in November 2003, the RO sent 
the veteran a VCAA notice letter informing him of the 
evidence necessary to substantiate his claim for an increased 
rating for hearing loss.  Furthermore, by virtue of the 
rating decisions on appeal and the statements of the case 
(SOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking. 

As for elements (2) and (3), the Board notes that the RO's 
September and November 2003 letters, along with the SOCs, 
notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the VCAA letters informed him 
that VA was responsible for getting relevant records from any 
federal agency and would make reasonable efforts to obtain 
records not held by a federal agency; while the veteran was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter informed the veteran that VA 
"will obtain all evidence that you identify as available."  
In addition, the veteran was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of an April 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC.)   In addition, the 
veteran was afforded VA medical examinations for the 
disabilities at issue, so a remand for a medical examination 
and opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

For the period from June 21, 2002 to November 19, 2002, a 20 
percent rating for bilateral hearing loss is granted, subject 
to the regulations governing the payment of monetary 
benefits.  

As of November 20, 2002, a rating in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to service connection for headaches as secondary 
to the veteran's service-connected hearing loss disability is 
denied.

Entitlement to service connection for neck pain as secondary 
to the veteran's service-connected hearing loss disability is 
denied.

Entitlement to service connection for stress and emotional 
problems as secondary to the veteran's service-connected 
hearing loss disability is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


